Exhibit SALES AGENCY FINANCING AGREEMENT Sales Agency Financing Agreement (this “Agreement”), dated as of May 13, 2010, between THE SOUTHERN COMPANY, a Delaware corporation (the “Company”), and CITIGROUP GLOBAL MARKETS INC., a registered broker-dealer organized under the laws of the State of New York (the “Sales Agent”). W I T N E S S E T H : WHEREAS, the Company has authorized and proposes to issue and sell in the manner contemplated by this Agreement not to exceed 10,000,000 Common Shares upon the terms and subject to the conditions contained herein; WHEREAS, the Sales Agent has been appointed by the Company as its agent to sell the Common Shares and agrees to use its commercially reasonable efforts to sell the Common Shares offered by the Company from time to time upon the terms and subject to the conditions contained herein; and WHEREAS, the Company has also entered into sales agency financing agreements (collectively, the “Alternative Sales Agency Agreements”), dated of even date herewith, with each of Barclays Capital Inc., BNY Mellon Capital Markets, LLC and Morgan Stanley &
